Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS’s filed 10/17/19 and 10/23/20 have been considered in full.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two axial self-aligning bearings each having pivot points axially offset (Claim 12) AND the pivot points of the two self-aligning bearings coinciding with one another (Claim 13); must be shown or the feature(s) canceled from the claim(s).  The drawings do not show where both of these are true.   
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 states that the two axial self-aligning bearings each having pivot points axially offset.  The in claim 13 there is a recitation that the pivot points of the two self-aligning bearings coinciding with one another.  This is indefinite since it is not clear how the pivot points could satisfy the coinciding requirement in claim 13 since claim 12 from which claim 13 depends requires an axial offset.
 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 12-13, and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (2015/0183455 A1).
Wang shows the following:
1.     A device for level adjustment for a motor vehicle, comprising a ball screw 26 with a threaded spindle 20 and a spindle nut 28 which interacts with the threaded spindle via rolling bodies (balls) and which is drivable by means of an electric motor 24 and which is mounted by two axial self-aligning bearings 40, 60 with respect to a housing 12 which is displaceable with respect to the threaded spindle 20.
2.     The device as claimed in claim 1, wherein the two axial self-aligning bearings have a common pivot point (P in Figure 2) around which the spindle nut is pivotable together with the threaded spindle relative to the housing.
6.     The device as claimed in claim 1, further comprising a pretensioning element 52 which acts on one of the two axial self-aligning bearing.
7.     The device as claimed in claim 1, wherein the electric motor interacts via a transmission with the
spindle nut. (pulley system 30, 32 transmits power and if therefore a transmission)

13.    The device as claimed in claim 12, wherein the pivot points of the two axial self-aligning bearings coincide with one another. (as best understood - P is common in figure 2)
16.   The device as claimed in claim 12, further comprising a pretensioning element which acts on one of the two axial self-aligning bearings. 50, 52, 70, 72
17.    The device as claimed in claim 12, wherein the axial self-aligning bearings are ball bearings. (40 is a ball bearing)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2015/0183455 A1).
Wang shows the device except for the use of a geared transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace the pulley system with a geared transmission to transfer power since these two drive devices in this application are synonymous and the selection of either a pulley or a gear system would be a mere matter of design choice and either would effectively transmit power.

Allowable Subject Matter
Claims 3-5, 9-11, 14-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658